 42L. M. BERRY AND COMPANYL. M. Berry and Company and Mary Jo Downeyand Barbara Culbreath. Cases 12-CA-8867,12-CA-8932, and 12-CA-9088January 13, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn September 29, 1980, Administrative LawJudge John C. Miller issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,L. M. Berry and Company, Tampa, Florida, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, asso modified:1. Insert the following as paragraph l(d) and re-letter the subsequent paragraph accordingly:"(d) Telling employees that their union activityor union membership might be a problem in theirbeing able to transfer to the other divisions."2. Substitute the following for paragraph 2(b):The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 The Administrative Law Judge inadvertently failed to include in hisrecommended Order and notice a provision for the 8(aXI) violations con-cerning Stern's and Sturtz's comments to Culbreath on December 21,1979, and January 21, 1980, respectively. We shall therefore modify therecommended Order and notice accordingly. The Administrative LawJudge ordered Respondent to "transfer" Culbreath, rather than orderingit to "offer to transfer" her as is customary. We perceive no reason todepart from our customary order and we therefore shall modify par. 2(b)of his recommended Order accordingly. We have further modified theAdministrative Law Judge's notice to confirm with his recommendedOrder."(b) Offer to transfer Barbara Culbreath to theNew Orleans office as a telephone sales representa-tive effective April 1, 1980 (the date of hire ofDonna Cook), and make her whole for any loss ofwages she incurred because of Respondent's failureto transfer her, with interest as set forth in theRemedy section here, less any net interim earn-ings."APPENDIXPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT withhold benefits from em-ployees in the bargaining unit while refusing tobargain with the Union where nonorganizedemployees have been given such benefits.WE WILL NOT issue reprimands to employ-ees because of their union activities or supportfor United Food & Commercial Workers In-ternational Union, Local 1636, or any otherUnion.WE WILL NOT refuse to consider or refuseto transfer qualified employees because of theirunion activities and support for the aforemen-tioned Union or any other union.WE WILL NOT tell employees that theirunion activities or union membership might bea problem in their being able to transfer toother divisions.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL remove and/or expunge from thepersonnel records of Mary Jo Downey thewritten reprimands given her dated November30, 1979.WE WILL offer to transfer Barbara Cul-breath to the New Orleans office as a tele-phone sales representative and make her wholefor any loss of wages she incurred because ofour failure to transfer her as of April 1, 1980,with interest, less any net interim earnings.L. M. BERRY AND COMPANYDECISIONSTATEMENT OF THE CASEJOHN C. MILLER, Administrative Law Judge: Thiscase was heard in Tampa, Florida, on April 28 and 29,1980. The consolidated complaints allege that Respon-dent granted increased wages and benefits to all employ-ees except a newly certified group of telephone sales rep-254 NLRB No. 3 L. M. BERRY AND COMPANYresentatives in the Tampa office, that Mary Jo Downeyreceived one oral and two written reprimands because ofher union or concerted protected activities, that BarbaraCulbreath was discriminatorily denied a transfer to Re-spondent's New Orleans office, and that all of the aboveconduct was violative of Section 8(a)(1), (3), and (4) ofthe National Labor Relations Act, herein called the Act.On the entire record in this case, including my obser-vations of the witnesses and their demeanor, I make thefollowing findings:FINDINGS OF FACT1. JURISDICTIONRespondent, an Ohio corporation, has an office andplace of business in Tampa, Florida, where it is engagedin the business of selling telephone directory advertisingin several States. It is alleged and admitted that duringthe last 12 months Respondent received revenues inexcess of $500,000 and has sold more than $5,000 of ad-vertising to customers in Florida who in turn meet aBoard standard for the assertion of jurisdiction. On thebasis of these admitted facts, I find that Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.It is alleged and admitted and I find that United Foodand Commercial Workers International Union, Local1636, AFL-CIO, is, and at all times material herein hasbeen, a labor organization within the meaning of Section2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsIn a prior case,' the Board concluded that a unit oftelephone sales representatives in Respondent's Tampaoffice constituted an appropriate unit and found that Re-spondent's refusal to recognize and bargain with theUnion was a violation of Section 8(a)(5). Respondent, re-lying on its contention that the unit is inappropriate, hasthus far refused to bargain and apparently intends to testthe validity of the unit finding in Federal circuit court.1. The benefits issue: On September 18, 1979, the Unionwas certified as the exclusive bargaining representativeof the telephone sales employees. The complaint allegesthat on or about October , 1979, Respondent grantedthe following benefits:(a) A new dental plan applicable to all employeesin the Tampa office except the employees in thetelephone sales unit;(b) Increased the maximum coverage of its majormedical plan from $50,000 to $100,000 for employ-ees in its Tampa office except for the employees inthe telephone sales unit;(c) Increased its contribution to its Incentive Sav-ings Fund from 33-1/3 to 40% for the accounts ofemployees in its Tampa office except for the em-ployees in the telephone sales unit;L M. Berry and Company, 248 NLRB 1218 (1980).(d) Effective on or about November 1, 1979, Re-spondent increased coverage and limits of its pen-sion and retirement programs for all employees inits Tampa office except for the employees in thetelephone sales unit.Respondent concedes that the above benefits weregranted to all employees except those in the telephonesales unit and William Trip, vice president of human re-sources for Respondent, testified credibly that the bene-fits were withheld on the advice of counsel. After the in-stant charge was filed, Respondent did grant the benefitsto such employees in mid-February 1980 and such bene-fits were made retroactive to the date that such benefitswere initially granted to other employees.2. Mary Jo Downey: It is undisputed that Downey re-ceived three reprimands within I week during the weekending November 30, 1979. She received an oral repri-mand from Thomas Sturtz, division manager, after a tele-phone sales supervisor, Elizabeth Widener, brought tohis attention that Downey had "closed" 132 accounts infour working days the prior week, the closing week of asales contest. Sturtz advised her that she could not ade-quately handle that many closings and properly sell theadvertising. In effect, she was reprimanded for closingtoo many accounts.On November 30, 1979, Downey was called in andgiven a written reprimand for closing too few accountsfor the current week, 17 at the time she was reprimandedon Friday morning. She testified credibly that, by theclose of business on Friday, she had closed 42 accountsfor that week. Downey also received a written repri-mand for her "insubordination" at an informal salesmeeting on November 30, 1979, at the urging of VirginiaStearnes, the telephone sales manager who conductedthe meeting. Her alleged misconduct involved her leafingthrough a magazine flyer during the course of the meet-ing.3. Barbara Culbreath: Culbreath, who had been a tele-phone sales employee for 4 years, on January 21, 1980,made a letter request for transfer to the New Orleansoffice of Respondent which was forwarded by Sturtz toGreen, the territorial manager. No response or actionthereon was ever taken by Green although such requestwas received. On March 10, 1980, Culbreath wrote asecond letter again inquiring about her possible transferto New Orleans. On or about March 14, 1980, Sturtzcalled Elmer Smith the division manager at New Or-leans, who advised him that there were no openings atthat time and that he had never to that point acceptedany transfer into the New Orleans office. On March 20,1980, Culbreath wrote another letter advising that shehad not heard about her transfer request and advisingthat she was leaving Respondent's employ that day.4. Respondent is engaged in the business of sellingtelephone directory (yellow page) advertising throughoutthe United States. Except for the newly certified bargain-ing unit of telephones sales in Tampa, the remainder ofRespondent's operations are nonunion. Both Downeyand Culbreath were active union adherents and both tes-tified in support of 8(a)(1) allegations against Respondentin June 1979 in Cases 12-CA-8443 and 12-CA-8480.43 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 18, 1979, Retail Clerks InternationalUnion, Local 1636, AFL-CIO,2was duly certified as theexclusive bargaining representative for telephone salesemployees in Respondent's Tampa office. Subsequently,on a Motion for Summary Judgment, Respondent washeld to have refused to bargain in good faith. (See 248NLRB 1218.) Respondent is challenging the NationalLabor Relations Board's finding that such unit is appro-priate for bargaining.Downey filed one charge against Respondent on Octo-ber 30, 1979, and another on December 20, 1979. Saidcharges concern the matters involved in this hearing(Cases 12-CA-8867 and 12-CA-8932), namely, the fail-ure to grant benefits to telephone sales employees in thecertified bargaining unit, and the reprimands given toDowney on November 26 and November 30, 1979. Cul-breath filed her charge on March 20, 1980.B. Contentions of the PartiesThe General Counsel contends the benefits withheldfrom the newly certified unit of telephone sales employ-ees is violative of Section 8(a)(1) and (3) where the em-ployer is not recognizing or bargaining with the certifiedunion and where such benefits would have been grantedto such employees but for their action in filing a repre-sentation petition and cites Florida Steel Corporation, 221NLRB 371 (1975), 220 NLRB 1201 (1975), and 220NLRB 260 (1975).As to Downey, the General Counsel urges that Re-spondent is seeking a means of eliminating Downey fromits employ because of her past union activities and thatdue to her admittedly excellent work record, Respondentis attempting to establish a progressive style discipline tojustify her later discharge.As to Culbreath, also admittedly an excellent employ-ee, she was told by Vivian Stearns and by Tom Sturtz,the telephone sales manager and the division manager,respectively, that they saw no problem with a transfer toRespondent's New Orleans office but for her union activ-ity.Respondent contends that under the Board's Goodrichand Shell rules3it was privileged to grant benefit in-creases to its unorganized employees while withholdingsuch benefits from the unit of telephone sales people inTampa. It further contends that the minor disciplinarysanctions imposed on Downey were justified and lawful.Lastly, it contends that the General Counsel has failed toprove that the failure to transfer Culbreath was becauseof her union activities or otherwise violative of the Act.C. Discussion and Resolution of the Issues1. The granting of benefits: The Company concedes andI find that Respondent granted increases in benefits tocurrent and retired employees on October 1, 1979, andon or about November 1, 1979, and that such benefitswere not granted to employees in the telephone sales2 The Retail Clerks International Union merged and is now known asUnited Food and Commercial Workers International Union, Local 1636.3 he B. F Goodrich Company, 195 NLRB 914 (1972); Shell Oil Com-pany. Incorporated and Hawaii Employers' Council, et al., 77 NLRB 1306(1948).section of the Tampa office, a newly certified collective-bargaining unit as of September 18, 1979. Charges aboutthe benefits were filed on or about October 30, 1979, andsubsequently on or about mid-February 1980, Respon-dent granted the same benefits to the telephone sales unitat Tampa, and made them retroactive to the date theywere originally granted to other employees.Under normal circumstances, Respondent's withhold-ing increased benefits to bargaining unit employees is notunlawful and in fact the unilateral granting of such bene-fits to people in a bargaining unit without consultingwith or bargaining with the collective-bargaining repre-sentative might trigger a refusal-to-bargain charge. How-ever, the facts here are somewhat unique. Respondenthas never recognized the Union as the collective-bargain-ing representative nor has it bargained since the date ofcertification. It has contended that the telephone salesunit is an inappropriate unit for bargaining and is seekingreview of the Board's decision in Federal circuit court.Thus the question posed here is whether it can refuse tobargain with the Union, and then rely on the fact thatthe telephone sales people are represented, as a basis fordenying them the same benefits. This issue was specifi-cally treated in B. F. Goodrich Co., 195 NLRB 914, 915.The Board discussed the genesis of this problem andquoted at length from Shell Oil Co., 77 NLRB 1306,1310. In the Goodrich case, the Board stated:We conclude that the granting of new profit-sharing benefits to unorganized employees but notto represented employees is not, standing alone,prohibited discrimination. [195 NLRB 914 at 915.1Further on in its decision, however, after finding no dis-criminatory motives and dismissing the 8(a)(3) allegationregarding such benefits, it discussed the 8(a)(l) aspects ina context where respondent was refusing to bargain andstated:By thereafter instituting the plan for its unorganizedemployees while unlawfully refusing to bargainwith the Union as the statutory representative of itswarehouse employees, Respondent deprived thelatter employees of their right to bargain collective-ly with respect to obtaining this additional benefit.[195 NLRB at 915.]The same rationale applies here where Respondent isrefusing to bargain, while testing the finding of the ap-propriateness of the bargaining unit, and at the same timerefusing to grant the benefits to the newly certified unit.As to Respondent's motivation, I credit the testimonyof William Tripp, Respondent's vice president of humanresources, that the benefits were not granted to thepeople in the telephone sales unit on the advice of coun-sel. There is, therefore, no evidence of discriminatorymotivation which would warrant finding a violation ofSection 8(a)(3) of the Act. However, I do find that Re-spondent's failure to grant these benefits to the telephonesales bargaining unit employees in Tampa while refusingto bargain, constitutes a violation of Section 8(a)(1) ofthe Act. The subsequent granting of such benefits retro-actively does not erase the violation although it effec-44 L. M. BERRY AND COMPANYtively removes the necessity for any make-whole orderon such issue.2. Mary Jo Downey: As to Downey, it is alleged that averbal reprimand on November 26, 1979, for closing toomany accounts, and two written reprimands on Novem-ber 30, 1979, one for closing too few accounts and onefor being insubordinate at a sales meeting were discrimin-atorily motivated because of her union activities and sup-port. Each of these incidents will be treated separatelyhereafter.(a) The verbal reprimand of November 26, 1979: On No-vember 26, 1979, Downey was called into the office ofThomas Sturtz, Respondent's division manager, andorally reprimanded for her record of 132 account "clos-ings" in the 4-day period she worked during November12-16. Elizabeth Widener, the telephone sales supervisorat the time, who was also involved, testified that, in viewof the large amount of account "closings" in the 4-dayperiod by Downey and because such closings figured inan office contest for a turkey, she personally verifiedDowney's sales contacts and found that six closingsshould not be included in her report because four report-ed closings were "disconnects" and two were reservicecalls. She also concluded that 132 "closings" in 4 daysraised a question whether these sales contacts were beingdone properly and brought the matter to the attention ofThomas Sturtz, division manager.Sturtz testified similarly that in his opinion there wasno way anyone could adequately handle that number ofclosings in a 4-day period and that, in effect, Downeywas making a superficial effort at contacting customersin order to qualify for and/or win the office contest forthe most closings in the 3-week period. The GeneralCounsel's Exhibit 5, Downey's diary record for 1979 ofher account closings, indicates that her previous high forany I week in 1979 was 101 for the 5-day week ofAugust 6-11, 66 for the 4-day week of February 12-16and several weeks in March and July 1979 when sheachieved closings in the 50 to 60 range. Thus by Dow-ney's own records, her performance, closing of 132 ac-counts (her diary shows 140 for that period) was signifi-cantly higher than her weekly production during the restof 1979. Moreover, the division average was about 8.5closings per day or approximately 42.5 closings per 5-dayweek. Downey averaged approximately 33 closings perday for the week in question.I conclude that it was the high number of "closings"by Downey, 132 in a 4-day period that prompted Super-visor Widener to check her figures by contacting hercustomers for verification of the sales contacts. Certain-ly, the fact that the results of a sales contest hung in thebalance appeared to justify the inquiry. Moreover, shewas not reprimanded for her relatively small error rate, 6out of approximately 184 closings, but for her unusallylarge number of closings in a short period. In these cir-cumstances, I find that Respondent was properly con-cerned with the apparent superficial sales contacts byDowney and that there was a justifiable basis for the oralreprimand. Accordingly, I find that the verbal reprimandgiven Downey on or about November 26, 1980, was notdiscriminatorily motivated and I recommend dismissal ofthat allegation.(b) The written reprimands of November 30, 1979: OnFriday, November 30, 1979, Downey received two writ-ten reprimands. One was for closing "too few" accountsduring that week, 17 in number. The second written rep-rimand was for being insubordinate at a sales meetingthat day where Supervisor Vivian Stearns spoke by leaf-ing through a magazine flyer during the meeting.The record discloses a number of previous instances inwhich Downey closed a small number of accounts andwas not reprimanded. For example, she closed 12 ac-counts for the week of March 2, 22 accounts for theweek of May 4, 18 accounts for the week of August 17,11 accounts for the week of September 7, 11 accountsfor the week of October 19, and 24 accounts for theweek of October 26.Moreover, during 1978 and 1979, the average accounts"worked" by Downey was above the average for theTampa sales office. For example, in 1979, the divisionaverage for accounts worked was 8.5, Downey had 8.6.For the period November through October 30, 1978, thedivision average was 8.6, Downey had 9. Thus statistical-ly, Downey was at least an excellent employee and per-haps more properly classified in the excellent to superiorrange. This is further substantiated by the General Coun-sel's Exhibits 6(a) and (b) in which she was lauded fordoing a good job and rated in the first quartile, presum-ably the upper 25 percent of a sales force numberingsome 14 in number. Sturtz also testified that Downey"has been one of our better employees," and was ratedone of the top 3 or 4 out of 14 in the department. As tothis reprimand, Sturtz testified that Stearns was upset atDowney's performance in closing 17 accounts the weekending November 30, and he felt Downey might be en-gaging in a deliberate slowdown. He admitted, however,that at a meeting with Downey on Friday she deniedany work slowdown and advised him that she was work-ing on a large number of accounts that she expected toclose that day.Thus, on Monday, November 26, Downey receives an"oral reprimand for too many closings" and on Friday,even before the week's production record is concluded,4she is being reprimanded for "too few" closings. It estab-lishes to my satisfaction that Respondent is watchingDowney's work performance with an eagle eye, with theobject of building up a progressive record of disciplinewith the ultimate objective of discharging her. In viewof her past 24 years of satisfactory service, her recent ac-tivity on behalf of the Union, and her testifying againstthe Company in a prior proceeding and the filing of newcharges on October 30, 1979, 1 am convinced and findthat the written reprimand for "too few" closings wasprompted by her union support and related activities.Accordingly, I find this written reprimand of November4 Downey credibly testified that she closed some 26 accounts onFriday, November 30, 1979, and that for the week her closings were 43.This is supported by her diary, the G.C. Exh. 5, for that week in Novem-ber. Respondent did not offer any evidence to dispute this although dailysales reports utilized by Downey for her diary are available to Respon-dent. Thus the reprimand was at best, premature, and certainly unwar-ranted in view of her production figures for the week. Sturtz also con-ceded that he had not personally issued warnings of this type to otheremployees in the telephone sales department.45 DECISIONS OF NATIONAL LABOR RELATIONS BOARD30, 1979, was discriminatorily motivated and violative ofSection 8(a)(1), (3), and (4) of the Act.The second written reprimand was allegedly promptedby Downey's insubordination at a sales meeting on No-vember 30, 1979, in that she leafed through a magazineflyer during the course of a sales meeting.While Downey admitted the above-mentioned conductat the sales meeting, she was not admonished or ques-tioned about her activities during the meeting. She credi-bly testified that other employees had engaged in similarconduct without being reprimanded. She stated that salesmeetings are informal in nature and employees can leaveduring such meetings to make business calls or to pur-chase cigarettes and employees drink coffee and smokeduring the meetings. Downey testified that employeeJacoby hooked a rug during a February 5, 1980, salesmeeting and that employee Judy Young, blew a party"favor" throughout the meeting and neither employeewas admonished. She further credibly testified that at ameeting on April 9 or 10, 1980, employees Carol Doug-las, Judy Young, and Alice Burns passed notes and con-versed during the sales meeting until a fellow employee,Chris Blackhurst, asked them to be quiet.Vivian Stearns, now retired, did not testify. In thisregard Sturtz testified that Vivian Stearns, the telephonesales manager, was upset at Downey's conduct in leafingthrough a magazine during a sales meeting that same day(Friday morning) and told him that Downey was doingit to affront Stearns. Sturtz admitted that he had not per-sonally issued warnings of this type to other employeesin the telephone sales department.Downey further testified credibly that on the after-noon of Friday, November 30, 1979, she was called inand handed two written reprimands. Although Stearnsinitially indicated that Downey could add her comments,Stearns tore off Downey's written comments and there-after Downey's request for copies of the reprimands wasdenied.I conclude that the second written reprimand (giventhe same day, Friday, November 30, 1979) was an over-reaction to Downey's actions at the sales meeting.Stearns did not choose to call Downey's attention to herconduct but waited and had the division manager writeup a written reprimand. In view of the informal natureof the meetings, and the testimony of Downey which Icredit that other employees had engaged in other activi-ties during the meetings without being admonished orreprimanded, I am convinced and find that Downey's ac-tivities were being carefully watched and she was beingsingled out for discipline despite her excellent employ-ment history and almost 24 years of employment withRespondent, because she had chosen to challenge man-agement by supporting the Union. I find that the secondreprimand, allegedly for insubordination, was in fact, mo-tivated by a desire to impugn her excellent work recordand lay the groundwork for further disciplining and ulti-mate discharge. Accordingly, I find that the giving ofthe second written reprimand was in fact discriminatorilymotivated and violative of Section 8(a)(1), (3), and (4) ofthe Act.3. Barbara Culbreath: The complaint alleges that Cul-breath was advised by Vivian Stearnes, Respondent salesmanager, and by Thomas Sturtz, the division manager,on December 1979 and January 1980 that but for herunion activities she could be transferred to Respondent'sNew Orleans office. The complaint further alleges thaton March 21, 1980, and thereafter Respondent refused totransfer her because of her union activities and support.Culbreath worked for Respondent in Tampa, Florida,as a telephone sales representative from April 1976 untilMarch 21, 1980. Sometime in December 1979, shelearned that her husband was to be transferred to NewOrleans and telephoned Vivian Stearnes, the telephonesales manager, and inquired about the possibility of herbeing transferred to Respondent's New Orleans office.According to Culbreath's undisputed and credited testi-mony, Stearnes stated that she did not see any problemat all and that I had a "very good record and she saw noreason why the company wouldn't transfer me except forthe problem with the union activity." Culbreath talked toStearnes personally the following day and again Stearnesstated she saw no reason why the company would nottransfer her except for this one problem-"you know"-the fact that "I had been in the union activity."Culbreath credibly testified that she spoke to TomSturtz, the division manager, and personally delivered tohim a letter, dated January 21, 1980, and addressed tohim, requesting that she be considered for any openingsin the New Orleans office after March 1, 1980. Accord-ing to Culbreath, Sturtz stated "that he didn't see anyproblem with my transfer-you know-the possibility oftransferring there, except that-we had had the problemwith the union activity and he didn't know how thatwould go over."Sturtz forwarded Culbreath's January 21, 1980, letterto Bill Green, the territorial manager. Green made no re-sponse to the request for transfer although Sturtz indicat-ed that Green did receive the letter.Receiving no response from her January 21, 1980,letter, Culbreath prepared a second letter, dated March10, 1980, again addressed to Tom Sturtz, inquiring abouther transfer request. Sturtz advised her a day or so laterthat he had a call in to Elmer Smith, the division man-ager, and he would get back to her. Later, Sturtz calledCulbreath and advised her that he had talked to Smithand they had no openings at the moment. He also statedthat he asked Smith if they do transfer people and hesaid no that they did not make transfers.She gave a third letter to Sturtz, dated March 20,1980, noting she had received no responses from her ear-lier letters requesting a transfer to the New Orleansoffice, and advising that this was her last day in theTampa Office.Both Sturtz and Smith testified. I credit Sturtz overSmith that Smith did not advise that he had a no-transferpolicy, but merely he had made no transfer up to thatpoint. In that respect, however, Smith was not correct.General Counsel's Exhibit 7(a) discloses that there werethree transfers to Tampa or New Orleans within the last2 years. Smith testified thereafter that the only transferinto the New Orleans office was a woman named LindaStranchmore, who transferred from the Los Angelesoffice. He was advised by the Company's vice president46 L. M. BERRY AND COMPANYthat she was being transferred to the New Orleans officeas a premise sales representative and he decided not toobject or fight the transfer. The exhibit also reveals thaton October 1979 a Chris Blackhurst was transferred fromBristol, Tennessee, to the Tampa office. Sturtz stated hehad met her and thought she had good potential and hadapproved the transfer. One other woman, Rommes, wastransferred from the Tampa office to Fort Myers on De-cember 1978, apparently involuntarily, as a demotionfrom a position as telephone sales manager to premisesales representative.I find that the comments by Stearnes, on or about De-cember 21, 1979, and similar comments by ThomasSturtz on or about January 21, 1980, to the effect that, inview of her good record, they saw no reason she couldnot be transferred to New Orleans except for her unionactivity or union membership were clearly coercive andwould inhibit Culbreath's present and future union activi-ties. Therefore, I find the comments by Stearnes andSturtz are each separately violative of Section 8(a)(l) ofthe Act.With respect to whether Culbreath was discriminatori-ly denied a transfer, several key issues need to be re-solved. Respondent contends and I find that, with someexceptions, the division managers had automony inhiring employees. Several exceptions have been notedwhere superiors of the division manager have in effectdirected certain transfers. The remaining issue is thatSmith categorically denied knowing that Culbreath wasinvolved in union activities at Tampa, until sometime inApril when he was sent a copy of the charge filed byCulbreath. Respondent contends with considerable meritthat, if Smith made the decision not to transfer and thereis no evidence that he was aware of her past union ac-tivities, Smith's decision not to permit her to transfercould not be discriminatorily motivated.In that respect, however, Sturtz, in testifying about hisconversation with Culbreath about her possible transfer,testified as follows:During the conversation, which I would say, ranabout 20 minutes, the subject of the union did comeup. We talked about that. I told her that I had noidea exactly-you know-how the Louisiana Divi-sion would view her being a member of-youknow-the union.And, at that point in time she told me that wewouldn't have to worry about that, that she hadlearned her lesson, that the Union had nothing forthem-the union had done nothing for them.By his testimony, Sturtz assumed that New Orleanswould be informed of Culbreath's union activity and it islogical that they would be told. Certainly, if both thetelephone sales manager and the division manager con-sidered it important enough to mention to Culbreath, it ishighly unlikely that it would not be brought to Smith'sattention in any discussion of possible transfer. Conse-quently, I infer that, in Sturtz' telephone conversationwith Smith about Culbreath's possible transfer, Cul-breath's union activities were mentioned. Certainly a di-vision manager would tend to alert another division man-ager about any problem area involved in any transfer,because he would expect similar information. Moreover,the failure to advise Smith of such a problem might evenget Sturtz in difficulty with his superiors.In sum, I conclude there are a number of factorswhich persuade me that Culbreath's union activities pre-cluded her from being considered and transferred to theNew Orleans office. They include:(a) The fact that the only certified unit in the entireCompany was at the Tampa office and consequentlysuch union activity would be well known throughout theCompany with the idea of alerting managerial personnelof the possibilities of unionization in their area.(b) The failure of the company hierarchy, Green, inparticular, to respond to the request for transfer emcom-passed in Culbreath's January 21, 1980, letter. Certainly,Green must have been aware that Culbreath was an em-ployee in the newly certified bargaining unit. Thus, thefailure to respond, is suspicious.(c) The comments of Stearnes and Sturtz, both to theeffect that in view of her good record they saw no prob-lem with her transfer but for her union activities ormembership.(d) In light of Sturtz' comments, it is highly unlikelythat Culbreath's union activities were not mentioned inthe telephone conversation between Sturtz and ElmerSmith, the New Orleans (Louisiana) division manager. Itherefore conclude, by inference, that such activitieswere mentioned. To the extent Smith denied any knowl-edge of Culbreath's union activities, I do not credit it.(e) Smith's testimony that, even if Culbreath had ap-plied to him personally, he would not have hired her.Thus, Smith would not consider an employee with 4years of experience who had just received a congratula-tory letter for being a top notch sales representative, butinstead hired employees with no experience who werethen sent to training school for 2 weeks in Dayton. ThusSmith's precluding Culbreath from any consideration isillogical and suspicious in this context. The record, theGeneral Counsel's Exhibits 7(a), (b), and (c) and the testi-mony of Elmer Smith which I credit in this regard, es-tablished that Donna Cook was hired for telephone saleswork in the New Orleans office on or about April i,1980, and that on or about March 24, 1980, another em-ployee, Deborah Pianka, was transferred from one sec-tion identified as TSSR to telephone sales. In addition,Smith conceded that he approved the running of a help-wanted ad (G.C. Exh. 10) in the New Orleans TimesPicayune of April 20, 1980, for telephone sales represen-tatives.Accordingly, I find and conclude that Respondent pre-cluded Culbreath's transfer to the New Orleans office be-cause of her past association with the Union and herunion membership. I am not persuaded that Culbreath'sexpressed disenchantment with the Union would havepersuaded Respondent to okay her transfer and face thepossibility of a spread of union activities to the New Or-leans office. In light of Culbreath's very good workrecord, I further conclude that she would have beenhired on or about April 1, 1980, but for her union activi-47 DECISIONS OF NATIONAL LABOR RELATIONS BOARDties.5The failure to consider and to transfer Culbreathbecause of her union activities and association is violativeof Section 8(a)(1) and (3) of the Act.CONCLUSIONS OF LAW1. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union, United Food and Commercial WorkersInternational Union, Local 1636, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. Respondent, by withholding benefits from bargain-ing unit employees while granting them to non organizedemployees, and refusing to bargain with the Union, en-gaged in conduct violative of Section 8(a)(1) of the Act.4. Respondent, by issuing two written reprimands toMary Jo Downey, on November 30, 1979, because of herunion activities, including her testimony on behalf of theUnion and her filing of charges against Respondent, en-gaged in conduct violative of Section 8(a)(1), (3), and (4)of the Act.5. Respondent, by failing to consider and transfer Bar-bara Culbreath for transfer to its New Orleans office be-cause of her union activities and support for the Union,including her testimony at a National Labor RelationsBoard hearing, engaged in conduct violative of Section8(a)(1) and (3) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.7. Respondent has not otherwise violated the Act.THE REMEDYThe recommended Order will require Respondent tocease and desist from the unfair labor practices found,and to expunge or remove the two written reprimandsgiven Mary Jo Downey dated November 30, 1979, fromher personnel records. In light of my conclusion hereinthat Respondent discriminatorily refused to transfer Bar-bara Culbreath, Respondent shall be ordered to transferBarbara Culbreath to the New Orleans office as a tele-phone sales representative and make her whole for thewages she would have earned if she had been employedin lieu of Donna Cook, on or about April 1, 1980, plusinterest thereon, less any interim earnings. The amountsof backpay are to be computed in the manner prescribedin F. W. Woolworth Company, 90 NLR8 289 (1950), lessany net earnings, with interest as set forth in FloridaSteel Corporation, 231 NLRB 651 (1977).6Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended Order:ORDER7The Respondent, L. M. Berry and Company, Tampa,Florida, its officers, agents, successors, and assigns, shall:s In so concluding I reject any assertion or contention that the workvaried from that done in the Tampa office, i.e., that sales work for Belldirectories varied substantially from the work for independent directories.It was conceded that the sales work was essentially the same and onlythe paper work varied. In any event Respondent's training school did notdistinguish between such types of work and Culbreath had had past expe-rience in working on both independent and Bell directories.6 See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-1. Cease and desist from:(a) Refusing to give benefits to employees in the bar-gaining unit that it granted nonorganized employeeswhile refusing to bargain with the Union.(b) Issuing reprimands to Mary Jo Downey or to anyother employees because of their union activities, includ-ing testifying at Board hearings or filing unfair laborpractice charges.(c) Refusing to transfer qualified employees for em-ployment in other divisions because of their union activi-ties, including testifying at Board hearings.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes of the Act:(a) Remove and/or expunge from the personnel re-cords of Mary Jo Downey, the two written reprimandsdated November 30, 1979.(b) Transfer Barbara Culbreath to the New Orleansoffice as a telephone sales representative effective April1, 1980 (the date of hire of Donna Cook) and make herwhole for any loss of wages incurred because of Respon-dent's failure to transfer her with interest as set forth inthe Remedy section here, less any interim earnings.(c) Preserve and, upon request, make available to theBoard or its agents, for examination or copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at Respondent's office in Tampa, Florida,copies of the attached notice marked "Appendix."8Copies of said notice, on forms provided by the RegionalDirector for Region 12, after being duly signed by Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.I In the event this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."48